Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114

Response to Arguments
Claims 1 and 10 have been amended and claims 2 and 11 are cancelled. Claims 1, 3-4, 6-10, 12-13 and 15-18 are currently pending.
Applicant’s arguments, filed 10/19/2022, asserted that Wood, Kwon, Tazawa, AAPA and Kubala arts fail to disclose newly added limitation “wherein the through hole has a cross-section along the optical axis that gradually tapers from a center to each side, and the lens fixing element has a cross-section of a pentagon with two right angles” to claims 1 and 10 have been fully considered but are moot in view of the new ground(s) of rejection (see infra).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 20060192230 A1, hereinafter “Wood”), in view of Wan et al. (US 20150333094 A1, hereinafter “Wan”).

Regarding claim 1, Wood teaches a lens module (Figs. 5) arranged on a light-sensing surface of a sensor module (as illustrated by Figs. 5, [0045]: an optically active region 14 on active surface 11 of a semiconductor die 20 in the form of an image sensor die), wherein the lens module comprises at least one lens stacked along an optical axis (Figs. 5, [0069]-[0070]: lens 70 of one or more elements with central optical axis 66), wherein the lens comprises a lens fixing element (Figs. 5, [0069]-[0070]: The lens 70 installed in a frame 30), a plurality of lens elements (Figs. 5, [0069]-[0070]: The lens 70 of one or more elements) and an adhesive layer which is in contact with an edge of each of the plurality of lens elements and is configured to bond the lens element to the lens fixing element (as illustrated by Figs. 5, [0068]: the lens 70 adhesively joined to the frame 30 by adhesive material 17), wherein: the lens fixing element is provided with a plurality of through holes (as illustrated by Figs. 5, [0048]&[0068]-[0069]: the plurality of frames 30, each frame with an aperture 40 formed therethrough); each of the plurality of lens elements is located inside a corresponding one of the plurality of through holes (as illustrated by Figs. 5, [0048]&[0068]-[0069]: the lens 70 disposed inside aperture 40), 
and wherein the light-sensing surface comprises a plurality of photosensitive regions (as illustrated by Figs. 5, [0045]: the semiconductor die 20 comprises an image sensor die in the form of a CMOS imager and optically active region 14 may comprise an imager array of the CMOS imager), and each of the plurality of through holes has a shape same as a shape of a corresponding one of the plurality of photosensitive regions of the light-sensing surface (Figs. 5-7, [0045]&[0053]: The apertures 40 are formed to have a cross-sectional shape generally conforming to that of the semiconductor dice 20 (the active surface 11)).
Wood does not teach wherein the through hole has a cross-section along the optical axis that gradually tapers from a center to each side, and the lens fixing element has a cross-section of a pentagon with two right angles.
However, Wan discloses wherein the through hole has a cross-section along the optical axis that gradually tapers from a center to each side, and the lens fixing element has a cross-section of a pentagon with two right angles (as illustrated by Fig. 3, [0026]&[0028]: cross-section of a spacer 350 shape where its opening width is increased toward its lower side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the through hole has a cross-section along the optical axis that gradually tapers from a center to each side, and the lens fixing element has a cross-section of a pentagon with two right angles as taught by Wan into Wood camera module. The suggestion/ motivation for doing so would be to enhance lens support (Wan: [0028]).

Regarding claim 4, the Wood and Wan combination teaches the lens module of claim 1, except wherein each of the through hole and the corresponding one of the photosensitive regions is a square (as illustrated by Figs. 5, [0053]: the upper portions of apertures 40 including steps 42A and 42B, etc., may have a square cross-sectional shape, or other shape conforming, for example, to a shape of optically active region 14.).

Regarding claim 7, the Wood and Wan combination teaches the lens module of claim 1, in addition Wood discloses wherein each of the plurality of through holes has a size greater than a size of a corresponding one of the photosensitive regions (as illustrated by Figs. 5: the lense 70 formed inside the aperture).

Regarding claims 10, 13 and 16,  claims 10, 13 and 16 have been analyzed and rejected with regard to respective claims 1, 4 and 7 and in accordance with Wood's further teaching on: a camera comprising a sensor module and a lens module arranged on a light-sensing surface of the sensor module (as illustrated by Figs. 5, [0067]: Examples of apparatus of which the semiconductor package 10 may be a part include camera (cell) phones, digital cameras).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Wood and Wan combination as applied above, in view of Tazawa et al. (US 20180196170 A1, hereinafter “Tazawa”).

Regarding claim 3, the Wood and Wan combination teaches the lens module of claim 1, except wherein the through hole has a polygonal shape and each corner of the polygonal shape is a rounded corner, and wherein the rounded corner has a central angle of from 50° to 120°.
However, Tazawa discloses wherein the through hole has a polygonal shape (Figs. 16-20, [0251]-[0255]: A planar shape of the through-hole 83 is a circle as illustrated in FIG. 19A, but the planar shape of the through-hole 83 may be, for example, a polygon such as a quadrangle as illustrated in FIG. 19B. cross-section shape of the sidewall of the through-hole 83 may be a straight line as illustrated in FIG. 20A or may be a curved line as illustrated in FIG. 20B) and each corner of the polygonal shape is a rounded corner, and wherein the rounded corner has a central angle of from 50° to 120° (Figs. 16-20, [0251]-[0255]: the cross-section shape of the sidewall of the through-hole 83 can be a straight line as illustrated in FIG. 20A or can be a curved line as illustrated in FIG. 20B (from 50° to 120°)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the through hole has a polygonal shape and each corner of the polygonal shape is a rounded corner, and wherein the rounded corner has a central angle of from 50° to 120° as taught by Tazawa into the Wood and Wan combination; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The suggestion/ motivation for doing so would be to obtain a function or an effect that the occurrence of stray light or noise light is suppressed (Tazawa: [0260]).

Regarding claims 12,  claim 12 has been analyzed with regard to respective claim 3 and is rejected for the same reasons of obviousness as used above.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Wood and Wan combination as applied above, in view of Kubala et al. (US 20120242814 A1, hereinafter “Kubala”).

Regarding claim 6, the Wood and Wan combination teaches the lens module of claim 1, except wherein the lens fixing elements of adjacent lenses are boned together by an adhesive layer.
However, Kubala discloses wherein the lens fixing elements of adjacent lenses are boned together by an adhesive layer (as illustrated by Fig. 3, [0031]: assembly of wafer-level camera modules is also performed at the wafer-level. In one approach, the image sensor array wafer and the lens wafer may be aligned such that each image sensor array and each corresponding set of one or more lenses are aligned relative to one another, and then wafer bonded together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the lens fixing elements of adjacent lenses are boned together by an adhesive layer as taught by Kubala into Wood camera module. The suggestion/ motivation for doing so would be to provide a proficient and enhanced dicing process of the wafer  (Kubala: [0031]).

Regarding claim 15, claim 15 has been analyzed with regard to claim 6 and is rejected for the same reasons of obviousness as used above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Wood and Wan combination as applied above, in view of Applicant's Admitted Prior Art ("AAPA").

Regarding claim 8, the Wood and Wan combination teaches the lens module of claim 1, except wherein the lens element is a wafer-level optical lens.
However, AAPA discloses traditional lens modules were bulky and could barely be used in applications with strict size requirements. Modern lens modules employing wafer-level optical lenses fabricated by wafer-level optics (WLO) processes have greatly reduced footprints. Differing from the traditional optic manufacturing techniques, a WLO process involves fabricating identical lens dies throughout individual wafers using semiconductor processes, bonding these lens wafers together, and dicing the bonded structure into individual lens modules. Therefore, WLO processes are more suitable for the fabrication of mobile consumer electronics, especially in the case of complex 3D vision emitters. Wafer-level optical lenses are advantageous in an effectively reduce footprint, good consistency, light weight, low profile, high beam quality and suitability for low-cost mass production using semiconductor processes ([0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the lens element is a wafer-level optical lens as taught by AAPA into the Wood and Wan combination. The suggestion/ motivation for doing so would be to greatly reduce footprints (AAPA: [0004]).

Regarding claim 17, claim 17 has been analyzed with regard to claim 8 and is rejected for the same reasons of obviousness as used above.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Wood and Wan combination as applied above, in view of Kwon et al. (US 20080087974 A1, hereinafter “Kwon”).

Regarding claim 9, the Wood and Wan combination teaches the lens module of claim 1, except wherein the lens fixing element is made of glass, photoresist or plastic.
However, Kwon discloses wherein the lens fixing element is made of glass, photoresist or plastic (as illustrated by Figs. 5&7, [0024]-[0025]: substrate 10 forming lower connection portions 20 to define a chip region CR. The substrate 10 is formed of at least one selected from the group consisting of silicon, glass, a plastic, and a metal ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the lens fixing element is made of glass, photoresist or plastic as taught by Kwon into the Wood and Wan combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 18, claim 18 has been analyzed with regard to claim 9 and is rejected for the same reasons of obviousness as used above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697